Stephens, J.
The grounds relied upon in the affidavit of illegality, filed by the surety upon a replevy bond given by the defendant in attachment, being exceptions to the regularity of the affidavit upon which the attachment issued, and therefore constituting defenses which the affiant could have made before judgment on the replevy bond, the affidavit of illegality was properly stricken. Waldrop v. Wolff, 114 Ga. 610 (7) (40 S. E. 830).

Judgment affirmed.


Jenlcins, P. J., and Bell, J., Concur.